                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-065-RJC-DCK

MELISSA DEMASTES,                                    )
                                                     )
               Plaintiff,                            )
                                                     )
   v.                                                )     STIPULATED CONSENT
                                                     )     PROTECTIVE ORDER
                                                     )
MIDWEST DIVERSIFIED MANAGEMENT                       )
CORP., d/b/a Carmel Maintenance, LLC,                )
MIDWEST DIVERSIFIED MANAGEMENT                       )
CORP EMPLOYEE BENEFIT PLAN AND                       )
TRUST, WATERFORD SQUARE                              )
APARTMENTS, LLC, PIPER GLEN                          )
APARTMENTS ASSOCIATES, LLC, JAMES                    )
N. GORDON and DOES 100,                              )
                                                     )
               Defendants.                           )
                                                     )

         This Stipulated Consent Protective Order (“Protective Order”) is made and agreed to

between the Parties, by and through their respective counsel of record, pursuant to Fed. Rule

Civ. Proc. 26(e) and Local Rule 6.1(i), subject to approval and entry by this Court, to expedite

the flow of discovery materials, facilitate the prompt resolution of discovery disputes and

disputes concerning confidentiality, protect certain materials and information designated as

Confidential or Attorneys’ Eyes Only (“Protected Material”), and ensure that protection is

afforded only to material and information so designated.

         THEREFORE, it is hereby stipulated by the Parties, and approved by the Court as

follows:

         1.    The nature of the disputes in this action are such that confidential and/or

proprietary information, including but not limited to documents, electronically stored




        Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 1 of 18
information and other materials concerning the business or personal affairs of the Parties as well

as   confidential     and   personal   information,   including   information   related   to   other

employees/former employees who are not parties to this action, is likely to be the subject of

discovery.

        2.      This Protective Order shall govern the handling of all documents, data,

depositions, deposition exhibits, interrogatory responses, admissions, testimony and other

information produced, given, or disclosed by any party or any non-party during proceedings in

the above-captioned action, and designated either “Confidential” or “Attorneys’ Eyes Only” as

set forth herein.

        3.      Protected Material disclosed or produced in this litigation in any form, whether

designated as Confidential or Attorneys’ Eyes Only, may only be used by the non-designating

Party for purposes of this litigation, and shall not be used for any other purpose or disclosed to

any other person or entity except as specifically provided herein. Specifically, any person in

possession of Protected Material shall not, under any circumstances:

                (a)       Use any Protected Material in any other proceeding that is not directly

related to this matter;

                (b)       Use, attempt to use or disclose any Protected Material for any business

purpose in competition with or adverse to the Party to whom the information belongs;

                (c)       Use attempt to use or disclose any Protected Material for any purpose

designed to embarrass, harass, intimidate or otherwise reflect negatively on party or non-party

witness; or

                (d)       Use attempt to use or disclose any Protected Material for any purpose

other than this action.



                                                  2

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 2 of 18
       4.      Except for use by counsel for the Parties hereto in the course of this litigation, no

person granted access to Protected Material shall make any copies, reproductions, transcripts,

transmissions or facsimiles of the same or any portion thereof. Counsel of record are responsible

for employing reasonable measures to control, consistent with this Protective Order, duplication

of, access to, and distribution of copies of documents and/or other materials containing Protected

Material. The Parties shall not duplicate any documents and/or other items containing Protected

Material except working copies and copies to be filed in court under seal.

       5.      “Confidential” material as used herein means information which the designating

party reasonably and in good faith deems to constitute trade-secrets, proprietary data, and/or

commercial, financial, private, personal or personnel information which the designating party has

maintained in confidence or has an obligation or duty to maintain in confidence.

       6.      “Attorneys’ Eyes Only” material as used herein means information which the

designating party reasonably and in good faith deems to constitute particularly sensitive business

or financial documents, information, research, development or commercial information. It is

expressly understood by the Parties that the purpose of the “Attorneys’ Eyes Only” designation is

to permit the Parties to prosecute or defend this action to the fullest extent possible, but also to

restrict disclosure of information or material that is extremely sensitive and/or highly

confidential, the disclosure of which would create a substantial risk of injury to the proprietary,

business, competitive, security, and/or privacy interests of the Parties and/or nonparties, which

injury could not be avoided by less restrictive means.

       7.      Unless otherwise ordered by the Court or permitted in writing by the designating

Party, information designated “Confidential”:

               (a)     shall be only be revealed to:



                                                 3

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 3 of 18
                       i.    the Parties to this Action;

                      ii.    Counsel for the Parties and their staff;

                     iii.    Any stenographer or videographer used in connection with this

               litigation;

                     iv.     the Court and Court staff; and

                      v.     Employees of a Party or Deponents/witnesses designated by a Party,

                              including experts provided such person has been determined by

                              counsel for the Party providing access to the material to be necessary

                              to review such information for purposes of this litigation.

               (b)         Disclosure of material designated as Confidential shall be made to persons

identified in subparagraph (a) above:

                       i.     only as necessary for this litigation; and

                      ii.     only after the person to whom disclosure is made has been informed of

                              this Protective Order, and has agreed in writing to be bound by it, by

                              signing the form of acknowledgment attached to this Protective Order

                              as “Exhibit A – Acknowledgment of Receipt of Stipulated Consent

                              Protective Order.”

Provided however that an executed Acknowledgment will not be specifically required for those

persons designated in Paragraph 7. (a) ii - iv above, but nothing herein prevents the producing

party from seeking additional or heightened protection for specified documents or material, by

expressly requesting that such persons comply with the foregoing requirements of this

subparagraph, including execution of Exhibit A, prior to disclosure of such specified documents

to such persons.



                                                     4

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 4 of 18
               (c)    Counsel for the Party disclosing information designated Confidential shall

provide a copy of this Protective Order to such persons to whom Confidential information is

disclosed and shall retain the executed Acknowledgment for each person to whom Confidential

information is disclosed.

               (d)    Information designated Confidential shall not be disclosed to any person

in any manner not specified in this Protective Order. In the event such person refuses to sign an

agreement in the form of the attached Exhibit A, the party desiring to disclose the Confidential

information may seek appropriate relief from this Court.

       8.      Unless otherwise ordered by the Court or permitted in writing by the designating

Party, material designated “Attorneys’ Eyes Only” may only be viewed and inspected by:

               (a)    counsel of record and their staff;

               (b)    in house counsel for the corporate Parties;

               (c)    any stenographer or videographer used in connection with this litigation;

                      and

               (d)    the Court and its staff.

Provided however that in the event that counsel reasonably determines Attorneys’ Eyes Only

designated materials to be necessary for review by a person not specified above (such as review

by technical experts whether internal or external), counsel shall disclose the person to whom

such information is being made available to counsel for the producing Party, along with the

purpose of such review (unless the deadline for expert disclosures has not then passed, in which

case only a general statement of the purpose need be disclosed) and shall require such person to

sign a Non-Disclosure Agreement in the form attached hereto, stating that they have read this

Protective Order and agree to be bound by its terms. An executed Non-Disclosure Agreement



                                                 5

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 5 of 18
will not be specifically required for those persons designated in Paragraph 8. (a) – (d) above, but

nothing herein prevents the producing party from seeking additional or heightened protection for

specified documents or material, by requesting that such persons comply with the foregoing

requirements of this subparagraph, including execution of Exhibit B, prior to disclosure of such

specified documents to such persons.

       9.      Any person receiving Protected Material, whether designated as Confidential or

Attorneys’ Eyes Only, shall not disclose such information to any person who is not entitled to

receive such information under this Protective Order. If Protected Material is disclosed to any

person not entitled to receive such information under this Protective Order, the person

responsible for the disclosure must immediately bring all pertinent facts relating to such

disclosure to the attention of counsel for the producing party and, without prejudice to other

rights and remedies of any party, make a reasonable good faith effort to retrieve such material

and to prevent further disclosure of it.

       10.     Protected Material shall be designated as follows:

               (a)     In the case of documents, the “Confidential or “Attorneys’ Eyes Only”

designation shall be made by stamping or writing the word “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” on each page of any such document. In the case of electronic

media, writing the word “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” on each disc or

other form of electronic media shall be sufficient to designate all data or electronic documents

affixed to the media "Confidential" or “Attorneys’ Eyes Only” within the terms of this Protective

Order. Documents may be produced for inspection prior to their designation as “Confidential”

or “Attorneys’ Eyes Only,” but may then be designated as “Confidential” or “Attorneys’ Eyes

Only” by the producing party by marking the documents as “Confidential” or “Attorneys’ Eyes



                                                6

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 6 of 18
Only” prior to the transmission of a physical copy of the documents to the party requesting the

document.

               (b)       In the case of Protected Material produced or provided by non-parties,

whether pursuant to subpoena, voluntarily or otherwise, any designation of material that either

Party contends contains Confidential Material or Attorneys’ Eyes Only Material may be done

within thirty (30) days of receipt of the information by counsel for the Party claiming

confidentiality.     No dissemination of the Protected Material to persons not bound by the

provisions of this agreement shall be made before this thirty (30) days expires. Counsel for the

parties may modify this procedure through agreement in writing without further court order.

               (c)       In the case of depositions, designation of the portion of the transcript

(including exhibits) that contains Confidential Material or Attorneys’ Eyes Only Material shall

be made by a statement to such effect on the record during the course of the deposition or may be

done within thirty (30) days of receipt of the transcript of the deposition by counsel for the party

or non-party claiming confidentiality. No dissemination of the transcript to persons not bound

by the provisions of this agreement shall be made before thirty (30) days after the party that

produced the material disclosed during the deposition receives the transcript from the court

reporter or counsel for any party. If the Confidential Material or Attorneys’ Eyes Only Material

designation is made during the course of a deposition, the reporter shall write or stamp the word

“Confidential” or “Attorneys’ Eyes Only” on the cover and each page of the relevant portions of

the transcript. If the designation is made following review of the transcript, the party so

designating shall write or stamp the word “Confidential” or “Attorneys’ Eyes Only” on each

page the party wishes to so designate. Counsel for the parties may modify this procedure for any




                                                 7

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 7 of 18
particular deposition through agreement in writing or by statement on the record in a deposition

prior to or at such deposition, without further court order.

               (d)     Documents and other material that are not identified as “Confidential” or

“Attorneys’ Eyes Only” by a Party at the time of production or within the applicable time frames

specified in Paragraph 10. (b) or (c) herein, may thereafter be identified as such by any Party by

written notice served on each Party. In this event, each Party who receives such written notice

shall endeavor to retrieve any Confidential or Attorneys’ Eyes Only material that may have been

disseminated, shall affix the appropriate designation to it, shall notify all persons to whom such

Protected Material was disseminated of the restrictions on the use and dissemination of such

information, and shall thereafter distribute it only as allowed by this Protective Order; however

no distribution prior to the receipt of such written notice which would have otherwise been

allowed under this Protective Order prior to receipt of such written notice shall be deemed a

violation of this Protective Order.

       11.     If any party objects to the designation of any information as “Confidential” or

“Attorneys’ Eyes Only” (“Challenged Material”) the party shall provide notice (“Notice”) either

in writing which should be served by e-mail and mail, or by statement on the record in deposition

as applicable. Any such Notice shall specifically identify the Challenged Material to which the

objection is directed and shall specify in reasonable detail the reason or reasons for the objection

to the “Confidential” or “Attorneys Eyes Only” designation. Counsel shall confer in good faith

in an attempt to resolve any disputes concerning such designation.            If the status of the

Challenged Material cannot be resolved, either Party may apply to the Court for a ruling. The

Challenged Material will be treated as it is designated, Confidential or Attorneys’ Eyes Only,

pending the Court’s ruling on such motion.



                                                  8

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 8 of 18
       12.       As the Parties agreed in the Certification and Report of F.R.C.P 26(f) Conference

and Discovery Plan for Plaintiff’s Individuals Claims Section 5(g) [DE # 52], an inadvertent

disclosure of     Protected Material, privileged or trial-preparation materials (absent a clear

indication of the intent to waive such privilege or protection), including but not limited to

metadata and other such information, shall not be deemed a waiver or forfeiture of such privilege

or protection provided that the party making the production or disclosure promptly identifies any

such documents and/or metadata mistakenly produced after discovery of the inadvertent

production.      The Parties further agree that, upon request, any such mistakenly produced

documents/metadata shall be returned. In the event of a dispute over use of any privileged

materials, the receiving Party must sequester or destroy all copies, and may not use or

disseminate the information contained therein until such time as the dispute over the claim of

privilege is resolved by the Court. The moving party shall not disclose inadvertently disclosed

information in its motion and also shall not assert waiver as a ground for entering such an Order.

Nothing in this Protective Order shall limit the right of any party to request an in-camera review

of the inadvertently disclosed information.

       13.       No provision of this Protective Order shall be construed as a stipulation or order

that any hearing or trial held in connection with this litigation is closed to the public. All court

proceedings held in connection with this litigation otherwise open to the public shall remain open

to the public.

       14.       A designation of Confidential or Attorneys’ Eyes Only shall not preclude the use

of Protected Material in any hearing or Court proceeding, provided such documents are filed

under seal in accordance with the Rules of this Court. Each party agrees that absent written

permission from the other party, they will not file with the Court any document or other



                                                 9

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 9 of 18
information (or part thereof) that comprises, is derived from, or incorporates any Protected

Material without first submitting to the Court a request for confidential treatment/sealing of such

documents. Any Party seeking to file documents or information under seal shall comply with

those requirements set forth by the Fourth Circuit Court of Appeals, see, e.g., Ashcraft v.

Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000), and LCvR 6.1.

       15.     In the event that Protected Material may be used or disclosed at any trial or

hearing, any party to this Protective Order may request that the portion of any such proceeding

where said use is made shall be in camera, or with access limited only to certain persons

described in Paragraphs 7 and 8 as applicable, subject to the provisions of applicable rules and

any orders of the Court. The Parties further reserve the right to seek guidance from the Court

regarding the specification of appropriate safeguards concerning such evidence at trial or may do

so by later agreement at or before trial.

       16.     The terms of this Protective Order, as to the documents or other Confidential

Material and Attorneys’ Eyes Only Material disclosed by the parties in accordance herewith,

shall survive any settlement, discontinuance, dismissal, judgment, award, or other disposition of

this action, subject to a final order of the Court on the completion of litigation as required by the

Pretrial Order and Case Management Plan entered on August 6, 2020 [DE # 57] and subject to

the Court’s determination as to the ultimate disposition of Protected Material.

       17.     If a party in possession of Protected Material receives a subpoena or other

compulsory process from a non-party to this Protective Order seeking production or other

disclosure of any Protected Material, the party shall promptly give notice, and provide a copy of

the subpoena or other compulsory process, to the party that produced the Protected Material




                                                 10

     Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 10 of 18
indicating the Protected Material sought so as to afford that party a reasonable opportunity to

seek a protective order or other means to limit the disclosure of the Protected Material.

        18.      Within sixty (60) days after the final adjudication or settlement of all claims in

this case, including appeals, counsel for the parties shall either return all Protected Material to

the party that produced them or shall destroy all such Protected Material upon prior notice to the

producing party. All copies of such Protected Material shall also be destroyed, except that

counsel of record may retain for their files copies of their own work product, correspondence,

pleadings, briefs and exhibits, and any other filings, deposition transcripts and exhibits, or

hearing or other official transcripts and exhibits that contain Protected Material. Counsel and the

parties shall continue to be subject to the terms of the Protective Order with regard to any such

retained Protected Material. This paragraph is subject to a final order of the Court on the

completion of litigation as required by the Pretrial Order and Case Management Plan entered on

August 6, 2020 [DE # 57].

        19.      Nothing in this Protective Order shall prevent any party from disclosing its own

information which it has designated “Confidential” or “Attorneys’ Eyes Only” and any such

disclosure shall not be deemed a waiver of any other parties’ obligations under this Protective

Order, except as provided by law.

        20.      Nothing herein shall be deemed to restrict the right of any party to seek other or

further protection against the disclosure of any Protected Material.

        21.      The entry of this Protective Order does not waive any rights the parties may have

to object on any grounds to the use of any Protected Material as evidence at any trial or hearing

in this litigation.




                                                 11

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 11 of 18
       22.     The restrictions and obligations set forth in this Protective Order relating to

Protected Material shall not apply to any information that: (a) is of public record and subject to

disclosure upon request, or that the parties agree, or the Court rules, is otherwise public

knowledge; (b) the parties agree, or the Court rules, has become public knowledge other than by

a disclosure by a receiving party; or (c) the parties agree, or the Court rules, has come or

hereafter comes into the receiving party’s legitimate possession without any confidentiality

restrictions and independently of the producing party. The restrictions and obligations set forth

in this Protective Order shall not prohibit discussions with any person or entity regarding any

Protected Material if said person or entity already has legitimate possession thereof.

       23.     No party concedes that any information designated Confidential or Attorneys’

Eyes Only by any other person does in fact contain or reflect confidential, sensitive, or

proprietary business, or personal information, or has been properly designated Confidential or

Attorneys’ Eyes Only.

       24.     Counsel for any party is not obligated to challenge the propriety of any

Confidential or Attorneys’ Eyes Only designation at the time of initial production or designation,

as the case may be. Failure to do so shall not preclude a subsequent challenge to the propriety of

such designation. Disclosure of any Confidential Material or Attorneys’ Eyes Only Material by

any person or in any manner not permitted by this Protective Order will not result in a waiver of

or otherwise limit the right of the parties to enforce its provisions.

       25.     This Protective Order shall not be amended, modified, or revised except by

written stipulation or agreement of the parties or order of the Court.

       SO ORDERED.




                                                  12

     Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 12 of 18
                                13

Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 13 of 18
       Stipulated to by the parties by and through their undersigned counsel of record.


PLAINTIFF,                                       DEFENDANTS,

By her attorney,                                 By their attorneys,

GESSNER LAW, PLLC                                JACKSON LEWIS P.C.

/s/ L. Michelle Gessner                          /s/ M. Robin Davis
L. MICHELLE GESSNER                              M. ROBIN DAVIS
N.C. State Bar No. 26590                         CAITLIN M. GOFORTH
Post Office Box 78161                            N.C. State Bar No. 49227
Charlotte, North Carolina 28271                  3737 Glenwood Avenue, Suite 450
Tel: (844) 437-7637; Fax: (980) 206-0286         Raleigh, North Carolina 27612
Email: michelle@mgessnerlaw.com                  Tel: (919) 760-6460; Fax: (919) 760-6461
                                                 Email: Robin.Davis@jacksonlewis.com
                                                 Email: Caitlin.Goforth@jacksonlewis.com
DATED: November 17, 2020
                                                 JUSTIN R. BARNES*
                                                 Georgia State Bar No. 105220
                                                 171 17th Street, NW
                                                 Atlanta, GA 30363
                                                 Telephone: (404) 525-8200
                                                 Facsimile: (404) 525-1173
                                                 Email: Justin.Barnes@jacksonlewis.com

                                                 ASHLEY B. ABEL*
                                                 South Carolina State Bar No. 10097
                                                 15 South Main Street, Suite 700
                                                 Greensville, SC 29601
                                                 Telephone: (864) 232-7000
                                                 Facsimile: (864) 235-1381
                                                 Email: AbelA@jacksonlewis.com
                                                 *Admitted Pro Hac Vice

                                                 DATED: November 17, 2020




                                               14

     Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 14 of 18
                                              EXHIBIT A

                             IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                              CIVIL ACTION NO.: 3:19-CV-065-RJC-DCK

MELISSA DEMASTES, individually and                )
on behalf of all others similarly situated,       )
                                                  )
                Plaintiff,                        )
                                                  )
vs.                                               )
                                                  )
MIDWEST DIVERSIFIED                               )
MANAGEMENT CORP. dba CARMEL                       )     ACKNOWLEDGMENT OF RECEIPT
MAINTENANCE, LLC, WATERFORD                       )        OF STIPULATED CONSENT
SQUARE APARTMENTS, LLC and PIPER                  )          PROTECTIVE ORDER
GLEN APARTMENTS ASSOCIATES,                       )
LLC; MIDWEST DIVERSIFIED                          )
MANAGEMENT CORP EMPLOYEE                          )
BENEFIT PLAN AND TRUST; and DOES                  )
100,                                              )
                                                  )
                Defendants.                       )
                                                  )

        I acknowledge receipt of a copy of the Stipulated Consent Protective Order dated
________, 202_, in Melissa Demastes v. Midwest Diversified Management Corp. et al, Case No.
3:19-CV-065-RJC-DCK which is pending in the United States District Court for the Western
District of North Carolina and agree that I:

        (1)     understand the terms thereof, and agree to comply with and be bound by its
                provisions with respect to any information provided to me under the terms of this
                Stipulated Consent Protective Order;

        (2)     will not reveal any Protected Information provided to me under the terms of this
                Stipulated Consent Protective Order to anyone other than such persons designated
                in this Stipulated Consent Protective Order; and

        (3)     will utilize such Protected Information solely for the purposes of this litigation.

        I further understand that if I fail to comply with the terms of the Stipulated Consent
Protective Order, I may be subject to sanctions by the Court, and I consent to the jurisdiction of the
above-referenced Court for such purpose.

                                                   15

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 15 of 18
        I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct and that I will comply in all respects with the Stipulated Consent Protective Order.

DATED:                         , 202_.   SIGNATURE

PRINTED NAME

_____________________________             ____________________________
Residential Address                       Business Address




                                                 16

     Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 16 of 18
                                              EXHIBIT B

                             IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION
                              CIVIL ACTION NO.: 3:19-CV-065-RJC-DCK

MELISSA DEMASTES, individually and                )
on behalf of all others similarly situated,       )
                                                  )
                Plaintiff,                        )
                                                  )
vs.                                               )
                                                  )
MIDWEST DIVERSIFIED                               )
MANAGEMENT CORP. dba CARMEL                       )     NON-DISCLOSURE AGREEMENT
MAINTENANCE, LLC, WATERFORD                       )     AND AGREEMENT TO ABIDE BY
SQUARE APARTMENTS, LLC and PIPER                  )     CONSENT PROTECTIVE ORDER
GLEN APARTMENTS ASSOCIATES,                       )
LLC; MIDWEST DIVERSIFIED                          )
MANAGEMENT CORP EMPLOYEE                          )
BENEFIT PLAN AND TRUST; and DOES                  )
100,                                              )
                                                  )
                Defendants.                       )
                                                  )

I acknowledge receipt of a copy of the Stipulated Consent Protective Order dated ________, 202_,
in in Melissa Demastes v. Midwest Diversified Management Corp. et al, Case No. 3:19-CV-065-RJC-
DCK which is pending in the United States District Court for the Western District of North
Carolina and agree that I:

        (1)     understand the terms thereof, and agree to comply with and be bound by its
                provisions with respect to any information provided to me under the terms of this
                Stipulated Consent Protective Order;

        (2)     will not reveal any Protected Information provided to me under the terms of this
                Stipulated Consent Protective Order to anyone other than such persons designated
                in this Stipulated Consent Protective Order; and

        (3)     will utilize such Protected Information solely for the purposes of this litigation.

        I understand and agree that I have been provided with Protected Information which has
been designated as Attorneys’ Eyes Only. I understand that this information or material is extremely
sensitive and/or highly confidential, the disclosure of which would create a substantial risk of injury
to the proprietary, business, competitive, security, and/or privacy interests of the Parties and/or
nonparties.

                                                   17

      Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 17 of 18
          In the event that I utilize or disclose Attorneys’ Eyes Only information for any purpose
other than expressly authorized herein, in connection with this litigation, I may be subject to civil
liability for any monetary damages associated with such use or disclosure. I further understand that
if I fail to comply with the terms of the Stipulated Consent Protective Order, I may be subject to
sanctions by the Court, and I consent to the jurisdiction of the above-referenced Court for such
purpose.

        I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct, and that I will comply in all respects with the Stipulated Consent Protective Order.

DATED:                         , 202__.   SIGNATURE

PRINTED NAME

_____________________________             _____________________________
Residential Address                       Business Address




                                                 18

     Case 3:19-cv-00065-RJC-DCK Document 61 Filed 11/17/20 Page 18 of 18
